

AMENDMENT TO CONSULTING AGREEMENT
Amendment to Consulting Agreement (this “Amendment”), dated as of September 16,
2015, by and between Realization Services, Inc., a New York corporation (the
“Consultant”), and Imation Corp., a Delaware corporation (the “Client”). The
Consultant and the Client are sometimes referred to herein individually as a
“Party”, and collectively as the “Parties.”


WHEREAS, pursuant to a Consulting Agreement dated August 17, 2015 (the
“Consulting Agreement”), the Client retained the Consultant to perform certain
Services (as defined) under the terms and conditions set forth in the Consulting
Agreement, and the Parties desire to enter into this Amendment to modify the
terms and conditions of the Consulting Agreement. All terms used by not defined
herein shall have the respective meanings assigned to them in the Consulting
Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements made
herein and for other good and valuation considerations, the Parties hereby agree
as follows:


1.
Modification to Consultant’s Remuneration



To compensate the Consultant for the additional staffing it is providing from
August 26, 2015 through the end of the Revised Term (as defined below), the
Parties agree to the following revised compensation, for which the Consultant
shall invoice weekly under Section 6(a) of the Consulting Agreement:


a.
Relevant Period – In addition to the Weekly Fees to be paid to the Consultant
pursuant to Sections 5(a) and (b) of the Consulting Agreement, the Client shall
also pay to the Consultant additional remuneration of up to $225,000 for the
Consultant’s Services performed during the period (the “Relevant Period”) from
August 26, 2015 through September 18, 2015. Such additional remuneration shall
be over and above the Weekly Fees applicable during the Relevant Period.



b.
Revised Term – Following the Relevant Period, the Consulting Agreement shall
continue for a term (the “Revised Term”) extending from September 19, 2015
through such date as the Client may specify (by giving seven (7) days’ prior
written notice to the Consultant) as the last day of the Revised Term. During
the Revised Term, the ceiling on the Weekly Fee will be $125,000 (in lieu of
$50,000).



2.
Miscellaneous



The Consulting Agreement shall otherwise remain in full force and effect.
Notwithstanding any termination of the Consulting Agreement, the following
sections shall survive and remain in effect for the periods specified: (i)
Section 1 above until the final resolution of the rights and obligations of the
Parties therein and (iii) this Section 2 until Section 1 is no longer in effect.
Each Party represents and warrants to the other that it has full opportunity to
obtain, and has in fact obtained, the advice of its own legal counsel with
respect to the Amendment and the transactions contemplated. This Amendment may
be signed in counterparts and shall become effective as if executed in a single,
complex document upon its execution by both Parties.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.
CLIENT:
 
CONSULTANT:
IMATION CORP.
 
REALIZATION SERVICES, INC.
 
 
 
By: /s/Joseph DePerio
 
By: /s/Barry L. Kasoff
Joseph DePerio
 
Barry L. Kasoff
Its Chairman of the Board of Directors
 
Its President




